In an action to recover damages for personal injuries suffered as a consequence of the negligence of defendant, the latter appeals from a judgment of the Supreme. Court, Suffolk County, entered December 31, 1970, after a trial before the court and jury on the issue of damages. At the time of submission of this appeal, the attorney for respondent presented letters of administration on the estate of plaintiff who died after the entry of judgment herein and shortly before this appeal, wholly perfected, was scheduled for argument. At the same time, respondent’s attorney informally moved, on notice to appellant’s attorney, for substitution of the administrator in lieu and place of the deceased. Appellant’s attorney did not oppose such motion. Accordingly, the motion for substitution is granted, and the title of this appeal is amended in accordance with the application made (CPLR 1021). Judgment reversed, on .the law, and new trial on the issue of damages only granted, without costs, unless, within 30 days after entry of the order to be made hereon, the substituted plaintiff shall serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce- the verdict in the original plain*854tiff’s favor from $49,175 to $35,000 and to the entry of an amended judgment accordingly, in which event the judgment as so reduced and amended is affirmed, without costs. In our opinion the judgment, appealed "from was excessive to., the extent indicated. Munder, Acting P. J., Latham, Shapiro, Gulotta and Benjamin, JJ., concur.